Case 4:18-cr-00055-BMM Document 39 Filed 09/14/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

GREAT FALLS DIVISION
UNITED STATES OF AMERICA, CR 18-55-GF-BMM-JTJ
Plaintiff, FINDINGS AND
RECOMMENDATIONS

VS.
THOMAS FALCON SUTHERLAND,

Defendant.

 

 

I. Synopsis
Defendant Thomas Falcon Sutherland (Sutherland) has been accused of
violating the conditions of his supervised release. Sutherland admitted all of the
alleged violations. Sutherland’s supervised release should be revoked. Sutherland
should be placed in custody for 3 months, with 21 months of supervised release to
follow. Sutherland should serve the first 60 days of supervised release in a secure
inpatient substance abuse treatment facility as directed by his probation officer.
II. Status
Sutherland pleaded guilty to Assault Resulting in Serious Bodily Injury on
September 11, 2018. (Doc. 18). The Court sentenced Sutherland to 27 months of

custody, followed by 2 years of supervised release. (Doc. 29). Sutherland’s
Case 4:18-cr-00055-BMM Document 39 Filed 09/14/20 Page 2 of 5

current term of supervised release began on July 16, 2020. (Doc. 33 at 1).

Petition

The United States Probation Office filed a Petition on August 26, 2020,
requesting that the Court revoke Sutherland’s supervised release. (Doc. 33). The
Petition alleged that Sutherland had violated the conditions of his supervised
release: 1) by failing to report for substance abuse testing; 2) by consuming
alcohol; and 3) by using methamphetamine.

Initial appearance

Sutherland appeared before the undersigned for his initial appearance on
September 9, 2020. Sutherland was represented by counsel. Sutherland stated
that he had read the petition and that he understood the allegations. Sutherland
waived his right to a preliminary hearing. The parties consented to proceed with
the revocation hearing before the undersigned.

Revocation hearing

The Court conducted a revocation hearing on September 9, 2020.
Sutherland admitted that he had violated the conditions of his supervised release:
1) by failing to report for substance abuse testing; 2) by consuming alcohol; and
3) by using methamphetamine. The violations are serious and warrant revocation

of Sutherland’s supervised release.
Case 4:18-cr-00055-BMM Document 39 Filed 09/14/20 Page 3 of 5

Sutherland’s violations are Grade C violations. Sutherland’s criminal
history category is II. Sutherland’s underlying offense is a Class B felony.
Sutherland could be incarcerated for up to 24 months. Sutherland could be
ordered to remain on supervised release for up to 24 months, less any custody time
imposed. The United States Sentencing Guidelines call for a term of custody of 4
to 10 months.

Hil. Analysis

Sutherland’s supervised release should be revoked. Sutherland should be
incarcerated for 3 months, with 21 months of supervised release to follow.
Sutherland should serve the first 60 days of supervised release in a secure
inpatient substance abuse treatment facility as directed by his probation officer.
This sentence is sufficient but not greater than necessary.

IV. Conclusion

The Court informed Sutherland that the above sentence would be
recommended to United States District Judge Brian Morris. The Court also
informed Sutherland of his right to object to these Findings and Recommendations
within 14 days of their issuance. The Court explained to Sutherland that Judge
Morris would consider a timely objection before making a final determination on

whether to revoke his supervised release and what, if any, sanction to impose.
Case 4:18-cr-00055-BMM Document 39 Filed 09/14/20 Page 4 of 5

The Court FINDS:
That Thomas Falcon Sutherland violated the conditions of his supervised
release: by failing to report for substance abuse testing; by consuming
alcohol; and by using methamphetamine.

The Court RECOMMENDS:
That the District Court revoke Sutherland’s supervised release
and commit Sutherland to the custody of the United States Bureau of
Prisons for 3 months, with 21 months of supervised release to follow.
Sutherland should serve the first 60 days of supervised release in a
secure inpatient substance abuse treatment facility as directed by his

probation officer.

NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

The parties may serve and file written objections to the Findings and
Recommendations within 14 days of their entry, as indicated on the Notice of
Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will
make a de novo determination regarding any portion of the Findings and
Recommendations to which objection is made. The district court judge may accept,
reject, or modify, in whole or in part, the Findings and Recommendations. Failure
to timely file written objections may bar a de novo determination by the district

court judge, and may waive the right to appear and allocute before a district court
Case 4:18-cr-00055-BMM Document 39 Filed 09/14/20 Page 5 of 5

judge.

DATED this 14th day of September, 2020.

C ZEA
“Sotn Johnston-——_
United States Magistrate Judge

 
